                  Case 5:19-cv-00590-FB Document 27 Filed 08/31/20 Page 1 of 2




                                      IN THE UNITED STATES DISTRICT COURT
                                       FOR THE WESTERN DISTRICT OF TEXAS
                                              SAN ANTONIO DIVISION

DEUTSCHE BANK NATIONAL TRUST                                                   )
COMPANY, as Trustee for Morgan Stanley                                         )
Abs Capital I Inc. Trust 2007–Nc1                                              )
Mortgage Pass-Through Certificates,                                            )
Series 2007-Nc1,                                                               )
                                                                               )
          Plaintiff,                                                           )
                                                                               )
V.                                                                             )            CIVIL ACTION NO. SA-19-CA-590-FB
                                                                               )
NANCY WELCH a/k/a Nancy Loyd,                                                  )
and LARRY LOYD,                                                                )
                                                                               )
          Defendants.                                                          )

                         ORDER ACCEPTING REPORT AND RECOMMENDATION
                              OF UNITED STATES MAGISTRATE JUDGE

          Before the Court is the Report and Recommendation of United States Magistrate Judge (docket

no. 22) concerning plaintiff’s motion for default judgment (docket no. 19). To date, no objections to

the Report and Recommendation have been received.1

          Because no party has objected to the Magistrate Judge's Report and Recommendation, the Court

need not conduct a de novo review. See 28 U.S.C. § 636(b)(1) ("A judge of the court shall make a de

novo determination of those portions of the report or specified proposed findings and recommendations

to which objection is made."). The Court has reviewed the Report and Recommendation and finds its

reasoning to be neither clearly erroneous nor contrary to law. United States v. Wilson, 864 F.2d 1219,

1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989).




           1
               Any party who desires to object to a M agistrate's findings and recom m endations m ust serve and file his, her or its written objections within
 fourteen days after being served with a copy of the findings and recom m endation. 28 U .S.C. § 635(b)(1). If service upon a party is m ade by m ailing
 a copy to the party’s last known address, “service is com plete upon m ailing.” F ED . R. C IV. P. 5(b)(2)(C). If service is by electronic m eans, “service is
 com plete upon transm ission.” Id. at (E).
            Case 5:19-cv-00590-FB Document 27 Filed 08/31/20 Page 2 of 2




       IT IS THEREFORE ORDERED that the Report and Recommendation of United States

Magistrate Judge (docket no. 22) is ACCEPTED pursuant to 28 U.S.C. § 636(b)(1) such that

plaintiff’s Motion for Default Judgment Against Defendants Nancy Welch a/k/a Nancy Loyd and Larry

Loyd (docket no. 19) is GRANTED and the Court shall issue a separate Default Judgment which

authorizes plaintiff to enforce the power of sale in the Security Instrument through foreclosure of the

property pursuant to Section 51.002 of the Texas Property Code. All other relief not specified in the

Report and Recommendation is denied.

       It is so ORDERED.

       SIGNED this 31st day of August, 2020.


                                        _________________________________________________
                                        FRED BIERY
                                        UNITED STATES DISTRICT JUDGE




                                                  2
